 

 

IN THE UNITED STATES DISTRICT COURT EET COURT
WUM

nim
FOR THE SOUTHERN DISTRICT OF GEORGIA.9S. ener a
DUBLIN DIVISION AUGUSTA UI

UNITED STATES OF AMERICA,

 

Plaintiff,
Vv.

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;
FUNDS SEIZED FROM FIDELITY Cy 316-020
INVESTMENTS ACCOUNT ENDING
IN XXXX6909;

FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;

FUNDS SEIZED FROM BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;

FUNDS SEIZED FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;

FUNDS SEIZED FROM UNITED
FIRST FEDERAL CREDIT UNION
ACCOUNT ENDING IN XX7265;

FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX3286;

+ + ££ FF FF F FF FF + FF F F F FF F FF F FF FF F FF FF FF FF FF F FF F F F FF FF F HF F

 
 

 

FUNDS SEIZED FROM ATHENS
FIRST BANK AND TRUST ACCOUNT
ENDING IN XXXX4344;

FUNDS SEIZED FROM EMORY
CAPITAL MANAGEMENT ACCOUNT
ENDING IN XX2400;

FUNDS SEIZED FROM EMORY
CAPITAL MANAGEMENT ACCOUNT
ENDING IN XX2401;

REAL PROPERTY LOCATED AT 821
PLAZA AVENUE, EASTMAN, GEORGIA;

REAL PROPERTY LOCATED AT 3037
HIGHWAY 257, DUBLIN, GEORGIA;

REAL PROPERTY LOCATED AT 2772
CLAXTON DAIRY ROAD, DUBLIN,
GEORGIA;

+ + + + FF F HF F FF F F FH F F F F F F F HF

REAL PROPERTY CONSISTING OF
62.3 ACRES IN DODGE COUNTY,

+

GEORGIA; *
*

REAL PROPERTY CONSISTING OF
56.47 ACRES IN DODGE COUNTY, z
GEORGIA;
*

Defendants. *

ORDER

Before the Court is Claimant Lisa Bird’s emergency petition
for stay pending appeal. (Doc. No. 122.) For the following

reasons, the petition is denied.

 
 

 

On February 9, 2021, summary judgment was granted in favor of
the United States. (Doc. No. 115.)! The Clerk entered judgment
that same day. (Doc. No. 116.) Claimant Lisa Bird filed a notice
of appeal on April 12, 2021 and argued that this Court erred
primarily in rejecting her innocent owner defense and applying an
incorrect summary judgment standard. (Doc. No. 117.) Now, having
learned that certain parcels of real property captioned in the
matter are at auction, Claimant moves for a stay of the summary
judgment Order pending her appeal.

Claimant does not invoke any rules of procedure or case law
in her petition. However, Federal Rule of Appellate Procedure
8(a) states that a party may move the district court for “a stay
of the judgment or order of a district court pending appeal.” The
decision whether to grant the stay is governed by Federal Rule of
Civil Procedure 62(b), which allows for a stay upon the posting of

a bond. See Freeman v. Citibank, N.A., 2015 WL 13777348, at *1

 

(N.D. Ga. Apr. 21, 2015).

Here, Claimant asks the Court to waive the bond requirement.
(Doc. No. 122 at 6.) In extraordinary circumstances, a district
court may do so. Freeman, 2015 WL 13777348, at *2 (quoting S.E.C.
vy. Yun, 208 F. Supp. 2d 1279, 1282 (M.D. Fla. 2002)). “[O]ne

factor relevant to the Court’s decision is whether the appellant

 

1 This Order granting summary judgment contains a complete
recitation of the facts in this matter.

3

 
 

 

‘has made a strong showing that he is likely to succeed on the
merits’ of his appeal.” Id. (quoting Nken v. Holder, 556 U.S.
418, 434 (2009)). Coincidently, this is also the first of four
showings Claimant must make in order to be entitled to a stay

pending appeal.2 See Laosebikan v. Coca-Cola Co., 2005 WL 8165503,

 

at *1 (N.D. Ga. Sept. 28, 2005) (quoting S.E.C. v. Comcoa Ltd.,
887 F. Supp. 1521, 1528 (S.D. Fla. 1995)). The Court need only
reach the first factor in denying Claimant’s petition because she
cannot demonstrate a substantial likelihood of success.

Claimant does not provide substantive argument on the
substantial likelihood of success factor in her petition, so the
Court looks to her appellate brief. (Appellant’s Brief, USA v.
Lisa Bird, 21-11260, 5/24/2021.) There, Claimant argues that this
Court improperly granted summary judgment to the United States by
requiring Claimant to produce evidence countering the United
States’ showing that the assets were the result of illegal drug
transactions. However, the law provides that once the United
States has established by a preponderance of the evidence that the
property was “related to some illegal drug transaction,” the burden

shifts to the claimant to show - by the same standard of proof -

 

* The other three showing are “(2) that absent a stay, the movant
will suffer irreparable damage; (3) that the adverse party will
suffer no substantial harm from the issuance of the stay; and (4)
that the public interest will be served by issuing the stay.”
Laosebikan, 2005 WL 8165503, at *1.

4

 
 

 

that some defense to forfeiture applies or that the property is
not otherwise subject to forfeiture. United States v. $242,484.00,
389 F.3d 1149, 1160 (llth Cir. 2004); United States v. $63,788.00

More or Less in U.S. Currency, 2018 WL 1629114, at *6 (S.D. Ala.

 

Apr. 3, 2018).

In this case, amongst other evidence, the United States showed
that George Mack Bird III, the defendant in the underlying criminal
case, admitted that the assets in this matter are directly related
to or derived from his illegal drug operation. The burden thus
shifted to Claimant, who, as the Court found, “presented no
competent evidence to counter the Government’s proof
(Doc. No. 115 at 11.) At summary judgment, Claimant attempted to
argue that Defendant’s evidence was insufficient to carry its
summary judgment burden. On appeal, she argues “[That] argument
alone provided a genuine dispute of fact about a material issue
sufficient enough to survive a summary judgment ruling.”
Ultimately, Claimant is mistaken. At summary judgment, a non-
moving party may not rely on conclusory allegations. See Morris
Vv. Ross, 663 F.2d 1032, 1033-34 {llth Ciz. 1981); Fitzpatrick yv.
City of Atlanta, 2 F.3d 1112, 1116-17 (llth Cir. 1993). Therefore,
Claimant’s first argument is unlikely to succeed on appeal.

Claimant’s second argument is that this Court improperly

denied her “innocent owner” defense. In order to assert the

"innocent owner" defense, an individual must first qualify as an

 
 

 

“owner” as defined by statute, with an ownership interest in the
property including a leasehold, lien, mortgage, recorded security
interest, or valid assignment of an ownership interest. 18 U.S.C.
§ 983 (d) (6) (A). Claimant based her claim of ownership on her
marriage and divorce from George Mack Bird III. She argues that
she acquired her interest in the property before it was seized
because her divorce proceedings began in 2009. But, as noted in
the summary judgment Order, the divorce decree only provides

Claimant with an interest in the property should the United States

release the seized property from the present action. (See Doc.
No. 30, Ex. A.) Such a contingent interest does not meet Section
983(d)(6)’s definition of “owner.” The Court thus finds it

unlikely that Claimant will succeed in arguing on appeal that the
divorce decree created an ownership interest under Section 983.
Finally, it bears mentioning that Claimant attached to her
petition a copy of a purported settlement agreement the United
States offered to her in March of 2019. (Offered Settlement
Agreement, Doc. 122, Ex. A.) Claimant does not contend that a
settlement was entered into or that it is binding on the United
States. Instead, she seems to argue that the terms of the
agreement offered to her are some evidence of a right in the
property located at 821 Plaza Avenue, Eastman, Georgia because the
agreement would have granted her a right in such property. (See

id. at 5.) However, this purported offer of settlement is de hors

 
 

 

the record before the Court and unexecuted. Besides, Federal Rule
of Evidence 408 deems evidence of compromise offers and
negotiations inadmissible. Therefore, even if the purported
agreement had been offered at summary judgment, the Court could
not have considered it.

Because Claimant has failed to demonstrate that she is
substantially likely to succeed on appeal, she has not satisfied
the prerequisites to obtaining a stay pending appeal absent the
posting of a bond. Upon the foregoing, Claimant Lisa Bird’s

emergency petition for stay pending appeal (doc. no. 122) is

DENIED. c

ORDER ENTERED at Augusta, Georgia this day of July,

2021.

  

 

UNITED STATES DISTRICT JUDG

 
